Case: 16-16843       Date Filed: 07/10/2018      Page: 1 of 19


                                                                 [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS
                           FOR THE ELEVENTH CIRCUIT
                               ______________________

                                    No. 16-16843
                               ______________________

                         D.C. Docket No. 2:14-cr-00382-BJR-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                           versus

JONATHAN WADE DUNNING,

                                                                 Defendant-Appellant.


                         _______________________________
                      Appeal from the United States District Court
                         for the Northern District of Alabama
                        _______________________________


                                      (July 10, 2018)


Before WILSON and JORDAN, Circuit Judges, and CONWAY, ∗ District Judge.

PER CURIAM:


       ∗
          Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
               Case: 16-16843       Date Filed: 07/10/2018       Page: 2 of 19


       Defendant Jonathan Wade Dunning was charged in a 112-count 1 indictment

related to a fraudulent scheme to divert funds from two federally-funded

community healthcare centers he had managed as chief executive officer. The

indictment charged him with substantive and conspiracy counts to commit wire

fraud, bank fraud, federal program fraud, and money laundering in violation of 18

U.S.C. §§ 2, 371, 666, 1343, 1344, 1349, 1956, and 1957. Dunning pleaded not

guilty and his trial began on May 24, 2016.

       At the close of the Government’s case, and again at the close of all the

evidence, Dunning unsuccessfully moved for judgments of acquittal. Following

seventeen days of testimony, on June 17, 2016, the jury convicted Dunning on 98

of the 112 charged counts and he was sentenced to 216 months’ imprisonment.

Dunning appeals the convictions, arguing there was insufficient evidence presented

at trial to support the jury’s verdict. After review of the record and with the benefit

of oral argument, we AFFIRM.

                                        I. BACKGROUND

       Dunning began his employment at Birmingham Health Center (BHC) in

1995 as clinical director, and became the chief executive officer in 1998. During

       1
         Specifically, Counts 1-3 and 5-69 charged wire fraud in violation of 18 U.S.C. §§ 1343,
1349 and 2; Count 4 charged conspiracy to defraud an agency of the United States via wire
fraud, bank fraud, and money laundering in violation of 18 U.S.C. § 371, and federal program
fraud (18 U.S.C. § 666); Counts 70-72 charged bank fraud in violation of 18 U.S.C. §§ 1344 and
2; Counts 73-78 charged money laundering in violation of 18 U.S.C. §§ 1956(a)(1)(A)(i),
1956(a)(1)(B)(i) and 2; and Counts 79-112 charged money laundering in violation of 18 U.S.C.
§§ 1957 and 2.
                                               2
              Case: 16-16843    Date Filed: 07/10/2018    Page: 3 of 19


his tenure, BHC expanded the number of clinic locations, patients served, and

revenue. Dunning additionally became the chief executive officer of Central

Alabama Comprehensive Health (CACH) in 2005. Both community healthcare

centers were non-profit organizations funded in part through federal grants from

the United States Department of Health and Human Services, Health Resources &

Services Administration (“HRSA”), to provide healthcare at no-cost or low-cost to

homeless and economically disadvantaged populations.

      After years of managing the centers, Dunning told others that he knew he

was more “valuable” than the $290,000 annual salary he was being paid by the

non-profits, and he had “found a way to make money off the government.”

Beginning in 2006, Dunning formed the first of several of his for-profit

companies—each containing “Synergy” in the business name (collectively “the

Synergy Entities”)—which would subsequently take over the management duties

of BHC and CACH as well as ownership of certain real estate used by BHC.

Throughout the ensuing seven years, Dunning and the Synergy Entities had no

other source of income, no other paying clients, and no other significant

commercial real estate tenants other than BHC and CACH.

      On October 31, 2008, Dunning left his employment with the community

healthcare centers to focus on the operation of his for-profit Synergy Entities.

However, Dunning retained management control over BHC and CACH through his


                                          3
                Case: 16-16843      Date Filed: 07/10/2018      Page: 4 of 19


manipulation of the individuals he handpicked to succeed him as chief executive

officer at the centers. Jimmy Lacey, who succeeded Dunning at BHC, lacked the

appropriate experience in healthcare and was unemployed at the time he was

selected; Lacey was an unindicted coconspirator who died six months before trial.2

         The chief financial officer, Terri Mollica, and the lead grant-writer, Sharon

Waltz, both left BHC with Dunning to work at the Synergy Entities although they

continued to perform the same duties and continued to direct employees at BHC.3

Despite leaving BHC, Mollica maintained her access to both centers’ federal grant

funding accounts. Mollica was indicted separately and entered into a plea

agreement in her case in April 2015; however, she refused to testify at Dunning’s

trial.

         Dunning also continued his influence over the BHC controller, Sheila

Parker, who remained employed at BHC, and managed (with Lacey) the affiliated

Birmingham Financial Federal Credit Union (the “Credit Union”), which primarily

served employees of BHC. Parker subsequently pleaded guilty to embezzling

money from CACH’s bank account, and testified at Dunning’s trial.




         2
         Dunning’s successor at CACH, Alan Yoe, testified that he did not feel capable of doing
the job and he had previously received a “very poor” performance review; Dunning remarked
that he believed Yoe “could not get the job done.” No criminal charges were filed against Yoe.
         3
        Sharon Waltz was Dunning’s romantic partner and had two children with him. Waltz
was an unindicted coconspirator.
                                           4
              Case: 16-16843    Date Filed: 07/10/2018    Page: 5 of 19


      Over the course of several years, Dunning used his control over BHC and

CACH to divert $13.5 million to his for-profit Synergy Entities through consulting

contracts, real estate leases, and transfers from BHC’s revenue account containing

federal grant funds. The Synergy Entities’ main source of rental income of

approximately $4 million was primarily from leases negotiated with Lacey on

behalf of BHC. Through Dunning’s fraudulent activities, he engineered the transfer

of ownership to his Synergy Entities of two buildings housing BHC clinics, paying

half of its appraised value for one building’s purchase from BHC, and using BHC

funds to pay the full purchase price from a third-party for the other building.

Dunning used BHC funds to pay three-years worth of the debt service on a third

building to be renovated for a BHC clinic; however, Dunning never renovated the

property as promised, diverting the renovation loan funds to a separate property he

owned, and keeping all of the profits from its eventual sale when BHC could not

open a clinic. Because Dunning remained in control of the management of BHC

and CACH, he diverted funds from the centers’ federal grants and BHC’s clinic

operating account into his personal account, and used BHC funds to make

payments on the loan for a new $85,000 Jaguar. Dunning also defrauded a business

partner out of the proceeds in a joint venture performing work for BHC by

diverting the full payments to his Synergy Entities and denying BHC had paid.




                                          5
              Case: 16-16843     Date Filed: 07/10/2018    Page: 6 of 19


      To disguise his fraudulent activities from an investigator at HRSA, Dunning

directed Lacey and others to provide false information about payments from BHC

to the Synergy Entities. Through the course of their multi-year relationship with

Dunning’s Synergy Entities, the community healthcare centers suffered significant

financial problems which eventually forced BHC to the brink of bankruptcy and

CACH to close its doors for good.

                                     II. DISCUSSION

                                               A.

      Dunning challenges the sufficiency of the evidence to sustain his

convictions. We review the sufficiency of evidence to support a conviction de

novo while viewing the evidence in the light most favorable to the government and

resolving all credibility evaluations in favor of the jury’s verdict. United States v.

Hernandez, 743 F.3d 812, 814 (11th Cir. 2014) (per curiam). A jury’s verdict must

stand “if any reasonable construction of the evidence would have allowed the jury

to find the defendant guilty beyond a reasonable doubt.” United States v.

Rodriguez, 732 F.3d 1299, 1303 (11th Cir. 2013). It is unnecessary for the

government “to disprove every reasonable hypothesis of innocence, as the jury is

free to choose among reasonable constructions of the evidence.” United States v.

Mieres–Borges, 919 F.2d 652, 656 (11th Cir. 1990).




                                           6
              Case: 16-16843    Date Filed: 07/10/2018   Page: 7 of 19


      “The test for sufficiency of evidence is identical regardless of whether the

evidence is direct or circumstantial, and no distinction is to be made between the

weight given to either direct or circumstantial evidence.” United States v. Doe, 661

F.3d 550, 560 (11th Cir. 2011) (quotation omitted). However, “[w]here the

government relies on circumstantial evidence, reasonable inferences, and not mere

speculation, must support the jury’s verdict.” Id. (quotations omitted). “To the

extent that [the defendant’s] argument depends upon challenges to the credibility

of witnesses, the jury has exclusive province over that determination and the court

of appeals may not revisit this question.” United States v. Chastain, 198 F.3d 1338,

1351 (11th Cir. 1999).

                                              B.

      Dunning was convicted of multiple counts of substantive and conspiratorial

criminal conduct to defraud a federal agency, 18 U.S.C. § 371, based on wire

fraud, bank fraud, money laundering, and federal program fraud. “A conspiracy is

an agreement between two or more persons to accomplish an unlawful plan.”

United States v. Chandler, 388 F.3d 796, 805 (11th Cir. 2004). To sustain a

conspiracy conviction based on fraud in violation of 18 U.S.C. § 371, the

Government was required to prove (1) an agreement between Dunning and at least

one other person to commit an offense against or defraud the United States; (2)

Dunning’s knowing and voluntary participation in the agreement; and (3) the


                                          7
             Case: 16-16843     Date Filed: 07/10/2018   Page: 8 of 19


commission of an act in furtherance of the agreement. See United States v.

Tampas, 493 F.3d 1291, 1298 (11th Cir. 2007); United States v. Hasson, 333 F.3d

1264, 1270 (11th Cir. 2003); 18 U.S.C. § 371. “The knowledge requirement is

satisfied when the [g]overnment shows a defendant’s awareness of the essential

nature of the conspiracy.” United States v. Ndiaye, 434 F.3d 1270, 1294 (11th Cir.

2006). “[T]he defendant’s assent can be inferred from acts which furthered the

conspiracy’s purpose.” United States v. Miller, 693 F.2d 1051, 1053 (11th Cir.

1982) (quotation omitted).

      In order to convict someone of fraudulently obtaining or misapplying funds

from an organization receiving federal assistance, the Government must prove: (1)

the defendant converted property owned by, or under the care, custody, or control

of an organization receiving federal assistance; (2) the defendant was an agent of

such an organization; (3) that property was valued at $5,000 or more; and (4) the

organization received in excess of $10,000 in federal funds during the one-year

period in which the defendant converted the property. 18 U.S.C. § 666(a)-(b); see

Tampas, 493 F.3d at 1298. The statute defines an “agent” as one who is

“authorized to act on behalf of another” and, “in the case of an organization or

government, includes a servant or employee, and a partner, director, officer,

manager, and representative.” 18 U.S.C. § 666(d)(1); United States v. Langston,

590 F.3d 1226, 1233–34 (11th Cir. 2009).


                                          8
               Case: 16-16843       Date Filed: 07/10/2018      Page: 9 of 19


       To sustain Dunning’s convictions for wire fraud, 18 U.S.C. § 1343, the

Government must prove beyond a reasonable doubt that he intentionally

participated in an unlawful “scheme to defraud” and used the interstate wires to

carry out that scheme. United States v. Langford, 647 F.3d 1309, 1320 (11th Cir.

2011) (describing the elements of wire fraud in violation of 18 U.S.C. § 1343). To

prove bank fraud under 18 U.S.C. § 1344, the Government must show beyond a

reasonable doubt that the defendant intentionally engaged in a scheme or artifice to

defraud, or made materially false statements or representations to obtain moneys,

funds or credit from a federally insured financial institution. United States v. De La

Mata, 266 F.3d 1275, 1298 (11th Cir. 2001) (setting forth the elements for bank

fraud, 18 U.S.C. § 1344). Proof of fraud also is necessary to sustain Dunning’s

convictions for money laundering. 4 See United States v. Naranjo, 634 F.3d 1198,

1207 (11th Cir. 2011).

       “A scheme to defraud requires proof of a material misrepresentation, or the

omission or concealment of a material fact calculated to deceive another out of

money or property.” United States v. Maxwell, 579 F.3d 1282, 1299 (11th Cir.

2009) (citation omitted). “A misrepresentation is material if it has ‘a natural


       4
          The indictment charged violations of the money laundering statutes which prohibit use
of illegal proceeds from the other crimes alleged in the indictment. See Naranjo, 634 F.3d at
1207 (citing 18 U.S.C. §§ 1956(a)(1)(A)(i) (promotional money laundering); id. § 1956(a)(1)
(B)(i) (concealment money laundering); id. § 1957 (engaging in monetary transactions in
property derived from specified unlawful activity)). As Dunning concedes, the money laundering
convictions are derivative of the wire fraud and bank fraud counts in this case.
                                                 9
             Case: 16-16843    Date Filed: 07/10/2018   Page: 10 of 19


tendency to influence, or [is] capable of influencing, the decision maker to whom it

is addressed.’” Id. (quoting Hasson, 333 F.3d at 1271). We frequently have noted

that “direct evidence of an agreement is unnecessary; the existence of the

agreement and a defendant’s participation in the conspiracy may be proven entirely

from circumstantial evidence.” United States v. McNair, 605 F.3d 1152, 1195

(11th Cir. 2010). “Because conspiracies are secretive by nature, the jury must often

rely on ‘inferences from the conduct of the alleged participants or from

circumstantial evidence of a scheme.’” United States v. Martin, 803 F.3d 581, 588

(11th Cir. 2015) (quoting United States v. Vernon, 723 F.3d 1234, 1273 (11th Cir.

2013)).

                                              C.

      Viewed in the light most favorable to the government and the jury’s verdict,

the evidence sufficiently established that Dunning knew of and voluntarily joined a

long-running conspiracy and actively participated in siphoning millions of dollars

out of BHC and CACH consisting of the federal grant funds provided by HRSA;

by manipulating BHC’s account at the Credit Union; and by making material

misrepresentations to his business partner in a billing service for BHC. A

reasonable jury could find that while still chief executive officer of BHC, Dunning

and Lacey misrepresented the value of the BHC headquarters building in

convincing the BHC board to sell it to a Synergy Entity. Dunning and Mollica


                                         10
             Case: 16-16843     Date Filed: 07/10/2018   Page: 11 of 19


diverted grant funds from BHC’s federal grant funds to purchase a second building

held in the name of a Synergy Entity, and Dunning used BHC funds to pay the debt

service on a third building which he failed to renovate and eventually sold, keeping

the entire profit. Dunning directed Parker to move BHC’s revenue account to the

affiliated Credit Union in order to manipulate and conceal transfers into his

personal account and transfers to pay for his new Jaguar.

      The evidence was sufficient for the jury to find that Dunning misrepresented

to HRSA in grant applications prepared by Waltz that BHC and CACH would

provide thousands of expensive chip-enabled “smart cards” to clients in emergency

preparedness kits, instead supplying inexpensive paper business cards that cost

pennies. The centers’ contracts with Synergy Entities were intentionally concealed

from HRSA. Dunning misled his business partner, telling him BHC was not paying

for the billing work provided by their joint business, when in reality Dunning had

directed others to send BHC’s payments to a Synergy Entity so he could pocket the

full amount. Dunning directed others in misrepresenting and omitting information

from BHC’s response to an investigation by the HRSA Financial Integrity Division

in order to conceal their conspiracy. The jury was entitled to draw the reasonable

inference that Dunning knew of and voluntarily participated in the fraudulent

scheme to “make money off the government” by diverting federal grant funds from

the non-profit healthcare centers.


                                         11
               Case: 16-16843        Date Filed: 07/10/2018       Page: 12 of 19


       In February 2008, six months before Dunning left BHC, he orchestrated the

sale of BHC’s headquarters, the Plaza Building, for $2.8 million to a Synergy

Entity, who leased it back to BHC following the sale. Although serving as BHC’s

chief executive officer at the time, Dunning did not apprize BHC’s board of

directors that an earlier appraisal from September 26, 2007 had valued the Plaza

Building at $6 million. 5 Within two days of the $6 million appraisal’s completion,

on September 28, 2007, Dunning paid $25,000 to Lacey, chairman of the BHC

board at that time. Less than a month later, and just two days before incorporating

a Synergy Entity as a real estate holding company, on October 23, 2007, Lacey

sent an email to Dunning entitled “For the Record” which read: “Just a reminder,

‘Our collaboration is a conspiracy that is essential to our success!’” 6 (Three years


       5
          The September 26, 2007 appraisal was performed for a potential bank loan to finance
the transfer of ownership from BHC to a Synergy Entity and the $6 million value was built on
the income approach with a “triple net” lease. A January 2008 appraisal valued the Plaza
Building at $3.2 million based on the income approach where expenses were paid by the
landlord. The difference in the appraised values was attributable to the difference in costs
expected to paid by the tenant; the evidence established that, if the January 2008 appraisal had
been conducted under an assumption that the tenant would pay those costs, the value for the
Plaza Building would have been approximately $5.5 million.
       6
          Dunning argues the district court erred in admitting the email because it was not
properly authenticated. However, Dunning stipulated to the authenticity of Lacey’s emails at the
pretrial conference; therefore, he cannot appeal the issue of authenticity. Ponderosa Sys., Inc. v.
Brandt, 767 F.2d 668, 670 (10th Cir. 1985) (holding where plaintiff had stipulated to authenticity
of records at trial, defendant was not required to introduce evidence authenticating the records).
The district court admitted Lacey’s email as a statement in furtherance of the conspiracy and,
therefore, outside the hearsay exclusion. See Fed.R.Evid. 801(d)(2)(E) (statements made by a co-
conspirator “during and in furtherance of the conspiracy” are not hearsay). Once the email was
admitted, “the ultimate question of authenticity [was] then decided by the jury.” United States v.
Lebowitz, 676 F.3d 1000, 1009 (11th Cir. 2012). To the extent Dunning argues the district court
erred in excluding evidence of an industry magazine called “For The Record” on grounds of
relevance, we find the error to be harmless given the “overwhelming evidence” of Dunning’s
                                                  12
               Case: 16-16843        Date Filed: 07/10/2018       Page: 13 of 19


later, Dunning subsequently obtained a new bank loan based in substantial part on

$1.3 million in the equity from the Plaza Building.)

       Members of the BHC board had expressed a willingness to sell the Plaza

Building to Dunning in order to reduce BHC’s monthly operating expenses and

increase its cash flow. However, Lacey committed BHC to a triple-net lease

obligating it to pay for all taxes, insurance, and maintenance fees for the entire

property, which amounted to more than BHC’s previous mortgage payment. In

addition, by foregoing ownership of the Plaza Building, BHC lost any equity it had

accumulated in the property and any rental income from the other tenants.

       Dunning also diverted BHC’s grant funds to the purchase of a second

building, the Norwood Building, for his own benefit. In late 2009, after Dunning

had already contracted for a Synergy Entity to buy the Norwood Building from a

third party, Dunning found out he would not receive the bank financing in time to

close the deal before the purchase contract expired. Dunning then directed Terri

Mollica, the Synergy employee who continued to have access to BHC’s financial

accounts, to make three transfers totaling $1.1 million from BHC’s accounts to the

third-party seller’s closing agent in Texas to complete the purchase on time.

Ownership of the Norwood Building was nonetheless conveyed to Dunning’s

Synergy Entity who was listed as the purchaser. BHC Board members testified


guilt as set forth in the text. See United States v. Phaknikone, 605 F.3d 1099, 1109 (11th Cir.
2010).
                                                   13
               Case: 16-16843        Date Filed: 07/10/2018       Page: 14 of 19


they had no knowledge of the transfers to purchase the Norwood Building.7 Once

the purchase closed, Lacey signed a ten-year lease for BHC to pay rent of $18,750

per month for the Norwood Building even though BHC’s own funds had been used

to purchase the property.

       Although BHC had paid $1.1 million to purchase the Norwood Building, in

March 2010, Dunning represented the Synergy Entity as the building owner to a

new lender and subsequently refinanced the property, borrowing $850,000 against

the equity in the Norwood Building. Three months later he used the Norwood

Building as collateral for a $300,000 line-of-credit. Dunning did not return to BHC

the $1.1 million transferred for the purchase; instead, he deposited the money from

the re-finance into his Credit Union account, labeling it as his money.

       In January 2010, another Synergy Entity purchased a third property, the

2030 Building, which Dunning intended to renovate and lease to BHC to operate a

new clinic location. Despite BHC paying the full $353,000 to service the debt on

the mortgage for three years, BHC was never able to move into the building

because it was not sufficiently renovated by Dunning, who was supposed to fund


       7
          We find no error in the district court’s admission of the grand jury testimony of the
BHC auditor regarding the five-year delay in determining that a BHC receivable (for $652,000)
was connected to the Norwood Building purchase and not a “normal trade account.” The
Government introduced the auditor’s prior inconsistent statement on cross-examination when he
testified at trial “he could not conclude” BHC’s grant funds had been misused. Fed. R. Evid.
801(d)(1)(A) (hearsay excludes a testifying declarant’s prior statement if it was inconsistent with
the current testimony and was given under penalty of perjury at a trial, hearing, or other
proceeding).
                                                   14
             Case: 16-16843     Date Filed: 07/10/2018       Page: 15 of 19


the renovation. When Dunning sold the 2030 Building in September 2013 without

finishing the restorations, he kept all of the profit from the sale for himself even

though BHC had paid the debt service for three years.

                                               D.

      Dunning was also able to divert funds from the centers’ federal grants

because Sharon Waltz, who had moved to the Synergy Entities, remained the lead

grant-writer for the centers. In September 2009, BHC and CACH each received a

$331,000 federal grant from the HRSA for 3,000 emergency preparedness kits to

be provided free to patients. Although the grant applications prepared by Waltz

represented that there would be no contractual expenses, in October 2009,

Dunning’s Synergy Entities subcontracted with the centers to produce the kits. A

significant portion of the cost of each kit was for a “smart card” which would look

like a credit card with an electronic chip containing the patient’s medical

information, valued at $50 each, along with technical support. Synergy never

provided the chip-enabled smart cards or system support, substituting instead paper

cards worth 18 cents a piece, and HRSA was never informed of the change. Instead

of giving the kits away for free to patients as represented in the centers’ HRSA

grants, Dunning directed that they should be sold for $79.95 each, and thousands

of undistributed kits remained at the centers years later.




                                          15
              Case: 16-16843   Date Filed: 07/10/2018   Page: 16 of 19


      Dunning was able to divert funds from BHC’s financial accounts in his role

as president of the Credit Union, which was primarily for the benefit of BHC

employees. It was such a small operation, however, that the Credit Union kept its

deposits in a single account at a commercial bank, and tracked deposits through an

internal accounting system. In September 2010, Dunning directed the BHC

controller, Sheila Parker, who co-managed the Credit Union with Lacey, to stop

depositing BHC’s clinic revenue at the commercial bank, and begin depositing

BHC’s revenue into an operational account at the Credit Union. Soon after creating

the BHC revenue account at the Credit Union, Dunning directed Parker to transfer

substantial amounts out of the BHC revenue account into Dunning’s personal

Credit Union account. A year later, Dunning had the name on his personal Credit

Union account changed to “BHC Revolving Credit Line,” although no “credit line”

appeared on BHC’s financial records. When BHC staff or external accountants

tried to make sense of the credit union transfers between BHC’s revenue account

and Dunning’s personal account, Dunning always insisted BHC owed him more or

directed them to “zero out” the excess amount BHC had overpaid him. Dunning

also made sure the accountants were not given access to checks BHC made

payable to Dunning and the Synergy Entities, preventing a full and accurate

accounting.




                                        16
             Case: 16-16843    Date Filed: 07/10/2018   Page: 17 of 19


      When Dunning purchased an $85,000 Jaguar in July 2010, he used his

influence over the Credit Union management to obtain a loan for 100% of the

purchase price without a loan application, credit check, or approval from the Credit

Union board. Although national examiners flagged the loan as an “exception,”

Dunning, Lacey, and Parker created loan application documents after-the-fact in an

attempt to avoid further scrutiny. Dunning subsequently directed Parker to take the

payments for the Jaguar loan from BHC’s account. Eventually, in late 2011,

national examiners determined the Credit Union was insolvent and closed it.

      Dunning also diverted funds from his partner, Jayson Meyer, in a joint

venture Dunning formed in late 2008 with Meyer’s company, WorkSmart MD,

which had been providing billing services to BHC since 2006. Dunning instructed

BHC to start sending the payment checks for the billing services to the Synergy

Entity, and no longer directly to Meyer. Once Dunning took over this arrangement,

the payments to Meyer—whose employees were the ones actually performing the

work—became sporadic and delayed. Meyer learned belatedly in 2013 that

Dunning had signed contracts on behalf of the joint venture to provide additional

services—which Meyer’s company had been providing to BHC all along.

However, payments from BHC for the original and additional services were going

to Dunning, who had been keeping Meyer’s portion of the payments while blaming

BHC for the “delays.”


                                         17
             Case: 16-16843     Date Filed: 07/10/2018   Page: 18 of 19


      At some point in late 2010, an accountant in the Financial Integrity Division

of HRSA, Valerie Holm, received a citizen complaint about BHC’s expenditures

and began investigating payments made by BHC to a Synergy Entity. Ms. Holm

emailed Terri Mollica, Sharon Waltz, and Jimmy Lacey to request information

about BHC’s relationship with the Synergy Entities. Dunning directed Lacey to

respond to HRSA with false and misleading information, including redacted

contracts with the Synergy Entities and altered board meeting minutes from

February 2008 which concealed Dunning’s purchase of the Plaza Building from

BHC while he was still chief executive officer. Dunning also told Lacey to

misrepresent the status of the chief financial officer (Mollica), who had become a

Synergy employee in late 2008 but had retained her control over BHC’s federal

grant accounts. Dunning directed Lacey to withhold the check registers HRSA had

expressly requested as part of the investigation into BHC’s expenditures of grant

funds. Eventually, as the financial problems at the centers continued to mount, they

were forced to lay off employees and delay payments for medicine, equipment,

supplies, all the while following Dunning’s demand to “pay Synergy first.”

                                   III. CONCLUSION

      Viewing the evidence in the light most favorable to the government and

drawing all reasonable inferences in favor of the jury’s verdict, the evidence

established that Dunning knew of and voluntarily joined the conspiracy and that


                                         18
             Case: 16-16843     Date Filed: 07/10/2018   Page: 19 of 19


Dunning actively participated in the fraud related to purchases of the Norwood,

Plaza, and 2030 Buildings; siphoning of BHC funds at the Credit Union; lying to

Meyer about BHC’s payments for billing work; and misrepresentations and

omissions made to HRSA regarding federal grant fund expenditures. Thus, based

upon the totality of the evidence presented, we conclude that the district court did

not err in denying Dunning’s motion for judgments of acquittal: sufficient evidence

allowed a reasonable jury to conclude that Dunning was guilty of the charged

conspiracy and wire fraud, bank fraud, federal program fraud, and money

laundering offenses, beyond a reasonable doubt. Accordingly, we affirm

Dunning’s convictions.

AFFIRMED.




                                         19